Citation Nr: 0901695	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for fracture, 
distal tibia and fibula, right leg, currently evaluated as 20 
percent disabling.

2.  Entitlement to an earlier effective date for service 
connection for residuals, right leg fracture.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The appellant had active service from February to August 1980 
in the Army, and from January 1990 to August 1993 in the 
Navy.  A VA Administrative Decision is of record from 1997 
with regard to the character of his second period of service.

During the course of the current appeal, the veteran has 
withdrawn appellate consideration on a number of issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The correspondence and other evidence of record renders many 
aspects of this case difficult to clarify.  

Nonetheless, it is noted that on numerous occasions including 
both before and since his current representative was 
appointed in January 2008, the veteran has specifically and 
in detail indicated his intention to provide testimony, 
including on the issues herein concerned, at a hearing before 
a Veterans Law Judge, apparently preferring this to take 
place as a videoconference hearing, but in any event, at the 
VARO location.  In that regard, of particular specificity are 
his VA forms 9 and associated documents dated in June and 
October 2007 and January 2008.  A VA Form 119 dated in July 
2008 acknowledged that the VARO would be scheduling his 
hearing before the Board.

In that regard, in earlier data of record, it is noted that 
on one such document, dated in August 1997, he had said that 
he was cancelling a hearing then pending because of 
concurrently pending issue on appeal for a service-discharge 
upgrade; and on one other occasion, in 2000, he said that he 
would accept an examination in lieu of a hearing.  Otherwise, 
it appears that he still wants to have a hearing as reflected 
in the contemporaneous documents of record.  In one document 
dated in July 2008, he also asks to send his case back to the 
VARO for readjudication of issue # 2 shown on the front 
cover; however, it is unclear whether this was in the context 
of the requested hearing or for some other reason..

Correspondence from the Board to the veteran's representative 
in October 2008 soliciting a written brief on his behalf 
(which was subsequently provided and is in the file), 
inadvertently erroneously indicated that a hearing had not 
been requested.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be contacted to be 
scheduled for a hearing at the VARO before 
a Veterans Law Judge either on Travel 
Board or via videoconferencing.  A copy of 
the notice of the scheduling of the 
hearing to him should be placed in the 
record, keeping in mind the 30 day advance 
notice requirements specified at 38 C.F.R. 
§ 19.76 (2007).

3.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).

4.  When the foregoing has been completed, 
VA should readjudicate the claims on the 
basis of all the evidence of record.  If 
the benefits sought are not granted to the 
veteran's satisfaction, he and he 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity for response.  

Then, the case should be returned to the 
Board, if otherwise in order. The Board 
intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V.  L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

